Citation Nr: 1100712	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a low 
back condition.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for 
posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
bilateral hearing loss disability.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for a bilateral hearing 
loss disability.

6.  Entitlement to service connection for memory problems, to 
include as secondary to dementia.

7.  Entitlement to service connection for a dental condition for 
compensation purposes.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Procedural history

The RO denied the Veteran's service-connection claim for a back 
condition in rating decisions dated in August 1998, March 1999, 
and February 2002.  Similarly, the RO denied the Veteran's 
service-connection claim for a bilateral hearing loss disability 
in February 1997, and denied the Veteran's request to reopen that 
claim in February 2002.  Finally, the RO denied the Veteran's 
service-connection claim for PTSD in November 2001.  The Veteran 
did not perfect an appeal as to any of these rating decisions. 

In February 2004, the Veteran requested that his previously-
denied service-connection claims for his back condition, 
bilateral hearing loss and PTSD be reopened.  The RO denied these 
requests in the above-referenced June 2004 rating decision.  The 
Veteran disagreed with these decisions and perfected an appeal as 
to all three issues.  The Board notes that although the RO 
reopened and denied the Veteran's PTSD and hearing loss claims in 
subsequent adjudications [see the January 2006 and May 2007 
supplemental statements of the case (SSOCs) respectively], the 
question of whether new and material evidence has been received 
is one that must be addressed by the Board, notwithstanding any 
favorable decision as to this matter which may have been rendered 
by the RO. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
[before considering a previously adjudicated claim, the Board 
must determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant].

The RO also denied the Veteran's service-connection claims for 
memory problems and a dental condition in its June 2004 rating 
decision.  The Veteran disagreed with these decisions as well, 
and perfected an appeal as to both issues.  The Board notes that 
the Veteran's dental claim is for compensation purposes only, and 
not for VA outpatient dental treatment.  Indeed, the RO 
specifically referred a claim for dental treatment purposes to 
the VA outpatient dental clinic in its June 2004 rating decision.  

The Board additionally notes that the RO previously denied a 
service-connection claim for temporary fillings in a February 
1997 rating decision.  In its June 2004 rating decision, the RO 
explained that it was now considering the Veteran's dental claim 
for compensation as a separate claim from that which was denied 
in February 1997, thus eliminating the need for the Veteran to 
submit new and material evidence for adjudication on the merits.  
As doing so in no way prejudices the Veteran, the Board will 
address the Veteran's compensation claim on its merits as well. 

In February 2009, the Board remanded all of the Veteran's claims 
so that he could be scheduled for a Travel Board hearing.  The 
Veteran subsequently testified at a Travel Board hearing which 
was chaired by the undersigned Veterans Law Judge at the Lincoln 
RO in March 2010.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

The Veteran's claims folder has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  In February 2002, the RO denied the Veteran's request to 
reopen his claim of entitlement to service connection for a low 
back condition.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's February 2002 rating decision is cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a low back condition.

3.  In November 2001, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran did not 
appeal this decision.  

4.  The evidence associated with the claims folder subsequent to 
the RO's November 2001 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for PTSD.

5.  In February 2002, the RO denied the Veteran's request to 
reopen his claim of entitlement to service connection for a 
bilateral hearing loss disability.  The Veteran did not appeal 
this decision.  

6.  The evidence associated with the claims folder subsequent to 
the RO's February 2002 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability.

7.  The evidence of record supports a finding that the Veteran 
has PTSD that is related to his military service.

8.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently diagnosed 
bilateral hearing loss disability and his military service.

9.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's current memory loss and 
his military service.

10.  The Veteran is not currently service-connected for dementia.

11.  The Veteran's claimed dental disability is his missing 
teeth.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision which denied the Veteran's 
service connection claim for a low back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.    §§ 3.104, 20.1103 
(2010).

2.  Since the February 2002 RO decision, new and material 
evidence has not been received with respect to the Veteran's 
claim of entitlement to service connection for a low back 
condition.  Therefore, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The November 2001 RO decision which denied the Veteran's 
service-connection claim for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

4.  Since the November 2001 RO decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for PTSD.  Therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

5.  The February 2002 RO decision which denied the Veteran's 
request to reopen his service connection claim for a bilateral 
hearing loss disability is final.               38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

6.  Since the February 2002 RO decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a bilateral hearing loss 
disability.  Therefore, the claim is reopened.  38 U.S.C.A.    § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  Resolving the benefit of the doubt in the Veteran's favor, 
PTSD was caused by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002);     38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

8.  A bilateral sensorineural hearing loss disability was not 
incurred in, or aggravated by active military service, and may 
not be so presumed.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

9.  The Veteran's memory loss was not incurred in, or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

10.  The Veteran's memory loss was not caused or aggravated by a 
service-connected disability, to include dementia.  38 C.F.R. 
§3.310 (2010).

11.  The criteria for service connection for a dental condition 
have not been met.   38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 4.150 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction, the Board remanded the Veteran's 
claims in February 2009 so that the Veteran could be afforded an 
opportunity to testify before a VLJ at a Travel Board hearing.  
This hearing took place in March 2010, and the hearing transcript 
is associated with the Veteran's VA claims folder.  Thus, there 
is compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veteran's representative has recently asserted that because 
the agency of original jurisdiction (AOJ) did not readjudicate 
the Veteran's claims after the conduction of the March 2010 
Travel Board hearing, the Veteran was denied due process of law.  
See the Veteran's July 2010 Post-Remand Brief, page 2.  The Board 
notes however, that the AOJ was under no obligation to 
readjudicate the Veteran's claims, or to issue another SSOC to 
the Veteran and his representative, following the March 2010 
hearing.  The Board's February 2009 Remand instructions included 
no such order, and as discussed immediately below, the Veteran 
has not submitted any additional evidence or argument other than 
hearing testimony that is relevant to the issues currently on 
appeal.  

The Board recognizes that additional VA treatment records, a 
Field Examination, and a VA mental health examination have been 
associated with the Veteran's claims file since the Veteran's 
claims were last adjudicated by the AOJ in April 2009.  This 
evidence was not accompanied by a waiver of AOJ initial 
consideration.  Pertinently however, the additionally-submitted 
evidence relates predominantly to the now-resolved issue of 
whether the Veteran is competent to handle disbursement of funds, 
and not to the resolution of the issues currently on appeal.                      
See the February 2010 RO rating decision [finding that the 
Veteran is in fact competent to handle the disbursement of 
funds].  

To the extent this additionally-submitted evidence contains 
information that could be pertinent to the Veteran's service-
connection claim for PTSD, as discussed in more detail below, the 
Board is granting the Veteran's PTSD claim.  As such, a remand 
for AOJ review of these records with respect to the Veteran's 
PTSD claim is unnecessary.  

Further, insofar as these additional records contain 
documentation of ongoing treatment for the Veteran's diagnosed 
low back condition and memory loss, such records are cumulative 
of treatment reports that were of record prior to issuance of the 
April 2009 SSOC.  Indeed, it was established years ago that the 
Veteran has a current low back disability and memory impairment 
that requires frequent medical attention.  The additional records 
crucially make no suggestion as to the etiology of either 
disability.  Thus the new treatment and examination reports do 
not constitute pertinent additional evidence as to these claims.  
Thus remand to the AOJ for initial review is also unnecessary for 
this reason.  See 38 C.F.R. § 20.1304 (2010).

The Board finally adds that the additionally-submitted evidence 
does not contain evidence pertinent to the Veteran's hearing loss 
and dental condition claims.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in March 2004, March 2006, October 2007, 
and March 2009.  To the extent that the Veteran may not have been 
provided with complete notice until after the initial 
adjudication of his claims in June 2004, the Board finds that 
there is no prejudice to him in proceeding with the issuance of a 
final decision.  Following the provision of the required notice 
and the completion of all indicated development of the record, 
the RO readjudicated the Veteran's claim in the above-referenced 
April 2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have been 
different had complete VCAA notice been provided at an earlier 
time.  

Concerning the Veteran's service-connection claim for a low back 
condition, the Board adds that the Veteran was adequately advised 
of the bases for the previous denial of this claim, to determine 
what evidence would be new and material to reopen the claim as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).            
See the above-referenced October 2007 VCAA letter to the Veteran.  
With respect to the Veteran's hearing loss and PTSD claims, it 
does not appear that the Veteran was specifically advised of the 
bases for the previous denials of these claims.       See the 
March 2004 VCAA letter [explaining only what constitutes "new" 
and "material" evidence, without describing the bases for prior 
denials].  In any event, because the Board is reopening the 
Veteran's PTSD and hearing loss claims, the Veteran is not 
prejudiced by any inadequacy in Kent notice as to these issues.  
Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, his post-service VA and private 
treatment records, his Social Security Administration (SSA) 
records, Internet printouts, and his lay testimony have been 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include any other medical 
records, that could be obtained to substantiate the Veteran's 
claims.  The Board is also unaware of any such outstanding 
evidence. 

With respect to the Veteran's back claim, VA's statutory duty to 
assist a claimant in the development of a previously finally-
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A.    § 5103A (West 2002).  As discussed in more detail 
below, new and material evidence sufficient to reopen the 
Veteran's service-connection claim for a back condition has not 
been submitted.  Thus, remanding the claim to obtain a medical 
examination or opinion is not required.  

With respect to the Veteran's PTSD claim, as noted above, the 
Board is reopening and awarding the Veteran service connection 
for PTSD.  Thus, further medical examination is also unnecessary 
as to that issue for the purposes of this decision.

With respect to the Veteran's hearing loss and memory loss 
claims, the Board observes that the findings contained in the 
medical evidence currently of record, to include a May 2007 
audiological examination report, a November 2008 private 
examiner's opinion, and an October 2000 private examiner's report 
are more than adequate to adjudicate the Veteran's hearing loss 
and memory loss claims.  In particular, the Board notes that the 
May 2007 VA examination report reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological examination, 
and rendered appropriate diagnoses consistent with the other 
evidence of record.  The examination report included audiological 
testing of the Veteran, to include puretone threshold readings as 
well as speech recognition scores.  The November 2008 private 
examiner's opinion, as well as the opinion of the October 2000 
private examiner pertaining to the Veteran's memory problems also 
appear adequate, and the findings therein are consistent with the 
evidence previously of record. 

Finally, with respect to the Veteran's dental condition claim, as 
will be explained in more detail below, the claim must be denied 
as a matter of law.  Compensation is only available for certain 
types of dental and oral conditions, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla.  See 38 C.F.R. § 4.150.  The Veteran's missing 
teeth [which were pulled after service, and are not the result of 
in-service trauma] do not constitute dental disabilities for 
which compensation is available under the VA regulations.  Thus, 
remand to obtain a VA dental examination is also not necessary in 
this case.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions with respect to 
the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative, 
and testified before the undersigned at the March 2010 hearing. 

Accordingly, the Board will address the claims on appeal.


Claims to reopen

The Veteran seeks entitlement to service connection for a low 
back condition, for PTSD, and for a bilateral hearing loss 
disability.  Implicit in these claims is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claims has been received.

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100,  20.1103 (2010).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

As noted above, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

The Veteran's claim of entitlement to service connection for PTSD 
was previously denied by the RO in a November 2001 rating 
decision.  The Veteran's back and hearing loss claims were last 
denied by the RO in a February 2002 rating decision.  The Veteran 
did not appeal these decisions, and they became final.  38 C.F.R.        
§§ 3.104, 20.1103 (2010).

A.	 Low back condition

In essence, the Board denied the Veteran's service-connection 
claim for a low back condition in rating decisions dated prior 
to, and including February 2002 because the evidence of record at 
the time did not reflect that there was a relationship or nexus 
between the Veteran's diagnosed back disorder and his in-service 
treatment for back pain.  See, e.g., the March 1999 rating 
decision [noting that the Veteran received treatment for back 
problems in service and post-service, but the claims folder 
lacked evidence of "treatment from the date of discharge to the 
present date"]; see also the February 2002 rating decision 
[noting the Veteran's back condition "neither occurred in nor 
was caused by service"].  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally submitted 
[i.e. after February 2002] evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether there is evidence that the Veteran's current low 
back disability is related to an in-service disease or injury.  

After reviewing the record, and for reasons expressed immediately 
below, the Board is of the opinion that new and material evidence 
sufficient to reopen the claims of entitlement to service 
connection for a low back condition has not been submitted.

The evidence pertaining to the Veteran's back disability claim of 
record prior to the February 2002 rating decision included the 
Veteran's service treatment records, which note in-service 
treatment for back pain, to include a diagnosis of congenital 
lumbarization of the first sacral segment and sclerosis of the 
facet joint.  These records also reflect that the Veteran was 
diagnosed in service with a paraspinal muscle spasm in January 
1968.  Additionally of record were the Veteran's post-service 
medical records, which contained a diagnosis of arthritis of the 
lumbar spine.  Also of record prior to the February 2002 rating 
decision were the Veteran's lay assertions that his back pain had 
its onset during his military service, and that he "still has 
back pain" presently.   See the Veteran's May 1999 Statement in 
Support of Claim.  Medical evidence dated in January 1999 
indicated that the Veteran was in a post-service auto accident, 
but "his pain patterns extend back beyond this."  See the 
Veteran's January 4, 1999 VA Primary Care Clinic Note.  A prior 
treatment note dated in December 1998 noted the Veteran "has 
been in multiple accidents apparently with back pain residuals 
form this . . . he does seem to have compression deformity of L4, 
possibly from these accidents."  See the Veteran's December 4, 
1998 VA Primary Care Clinic Note.  

The evidence pertaining to the Veteran's low back claim added to 
the claims folder since February 2002 consists of VA and private 
treatment records, and the Veteran's personal statements.
Although the Veteran's VA and private treatment records do in 
fact indicate continued treatment for his low back disability, 
they crucially do not indicate whether any such disability 
developed because of the Veteran's military service.  As such, 
these medical records are not new and material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of nexus, does not constitute new and material 
evidence].  

With respect to the Veteran's personal statements, the Board 
notes that although the Veteran testified in March 2010 that his 
back pain had existed ever since service [see the March 2010 
hearing transcript, page 26], such statements are cumulative and 
redundant of statements he made prior to the February 2002 rating 
decision.  See, e.g., the Veteran's May 1999 Statement in Support 
of Claim, referenced above.  Indeed, the Veteran's lay assertions 
made before February 2002 and after 2002 serve to demonstrate a 
relationship between the Veteran's service and his current back 
disability through continuity of symptomatology.  As such, the 
Veteran's recent testimony is essentially reiterative of 
previously-expressed contentions, and therefore is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again 
noted that "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Critically, there is no evidence which has been added to the 
record subsequent to the above-referenced February 2002 rating 
decision which demonstrates that a relationship exists between 
the Veteran's current low back disability and his military 
service other than that which was already considered by the RO 
prior to February 2002.  

The additional evidence does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2010).  
Accordingly, in the absence of such evidence, the Veteran's claim 
may not be reopened, and the benefit sought on appeal remains 
denied.

B.	PTSD and hearing loss

In essence, the RO denied the Veteran's PTSD claim in November 
2001 because the evidence of record at the time failed to 
demonstrate that the Veteran had a diagnosis of PTSD, or that 
such disability was related to his claimed in-service stressors.  
The RO denied the Veteran's request to reopen his hearing loss 
claim in February 2002 because no evidence had been submitted 
showing a current bilateral hearing loss disability, or linking 
any current hearing disability to the Veteran's active duty 
service.  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after 
November 2001 and February 2002] evidence bears directly and 
substantially upon these matters.

With respect to the Veteran's PTSD claim, the Veteran has 
submitted ongoing VA treatment records that now include 
documented diagnoses of PTSD.  See, e.g., the Veteran's September 
15, 2009 VA Primary Care Clinic Note.  In particular, a March 
2005 VA psychology consult report included a medical opinion of a 
VA psychologist, who pertinently noted after interviewing and 
examining the Veteran that the Veteran was "struggling with 
symptoms which meet the criteria for posttraumatic stress 
disorder secondary to combat exposure in Vietnam."             
See the Veteran's March 14, 2005 VA Psychology Consult, page 4. 

With respect to the Veteran's bilateral hearing loss claim, a 
recent VA audiological examination report clearly shows that the 
Veteran now has bilateral sensorineural hearing loss as defined 
by the VA under 38 C.F.R. § 3.385.  See the May 2007 VA 
examiner's report, pages 2 and 3.  

The Board finds that the above-referenced medical evidence 
constitutes new and material evidence as to the Veteran's PTSD 
and hearing loss claims on appeal.  As noted above, for the sole 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the medical evidence, although 
not its weight, is presumed for the narrow purpose of determining 
whether sufficient evidence has been submitted to reopen the 
previously disallowed claim for service connection.  See Justus, 
supra.  

This new evidence relates to the unestablished facts necessary to 
substantiate the Veteran's PTSD and hearing loss claims, and 
presents a reasonable possibility of substantiating them.  See 38 
C.F.R. § 3.156 (2010).  The Board acknowledges that the Veteran 
has not submitted evidence demonstrating a positive nexus between 
his current hearing loss disability and his active duty service, 
but notes that the Court of Appeals for Veterans Claims (the 
Court) has recently stated that the language of VA regulations 
does not require the submission of new and material evidence as 
to each previously unproven element of a claim for a claim to be 
reopened.  See Shade v. Shinseki, - - - Vet. App - - -, 2010 WL 
4300776 (November 2, 2010).  Accordingly, the Board finds that 
there is sufficient new and material evidence to reopen the 
Veteran's claims of entitlement to service connection for PTSD 
and for a bilateral hearing loss disability.

Service connection for PTSD

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board may address a matter that has not been addressed 
by the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities. 

In the present case, as noted above, the Board is now granting 
the Veteran's PTSD claim.  Any deficiency on the part of VA in 
satisfying its duty to notify or duty to assist the Veteran in 
the development of his claim is rendered moot.  



Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110  (West 2002);               38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).           
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard [e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror].  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity." Such a 
location is evidenced by awards such as the Iraq Campaign Medal 
or the Vietnam Service Medal.  Rather, lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that: 
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new                   
§ 3.304(f)(3) will be applied to PTSD service-connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has PTSD that 
is a result of fear he experienced during ground and rocket 
attacks on his base, and upon observing wounded and dead bodies 
while serving in Vietnam during the Vietnam War.       See the 
Veteran's July 27, 2001 letter to the RO, page 1.  

As discussed above, establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R.     
§ 3.304(f).

Turning first to the Veteran's claimed in-service stressor, the 
Veteran has asserted that he "feared for [his] life on a daily 
basis" during his verified service in Vietnam.  He described 
hearing ground and rocket attacks, observing wounded and dead 
bodies, and "had the fear of being shot" every day.  See the 
Veteran's July 27, 2001 letter to the RO, page 1.  

The Veteran's DD-214 clearly shows service in Vietnam during the 
Vietnam War for over eleven months as a wireman, and receipt of 
the Vietnam Service Medal and Vietnam Campaign Medal.  However, 
the evidence of record does not indicate that the Veteran 
actually participated in combat with the enemy at any point 
during his military service in Vietnam, nor have actual rocket 
and mortar attacks on the Veteran's units of record been 
verified.   Nevertheless, the Veteran is competent to discuss the 
fear of hostile military activity he experienced on a daily basis 
during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran's claimed stressors are consistent with the 
places, types, and circumstances of service in Vietnam during the 
Vietnam War.  Notably, the Veteran discussed this fear with a VA 
psychologist in March 2005, who recorded the Veteran's own report 
that "his fear of being killed was continuous."  See the March 
14, 2005 VA Psychology Consult, page 2.  The VA psychologist 
linked the Veteran's fear experienced during Vietnam service to a 
current diagnosis of PTSD.  As such, the liberalizing criteria 
contained in the new § 3.304(f)(3) allow for the Veteran's lay 
testimony alone to be used to establish the occurrence of an in-
service stressor.  

The Board additionally notes that the VA has already conceded 
that the Veteran served in close proximity to rocket and mortar 
fire during his Vietnam service in its previous adjudication of 
the Veteran's service-connection claim for tinnitus, which is not 
currently on appeal.  See the RO's May 2007 rating decision 
[awarding service connection for tinnitus, based in part on the 
Veteran's self-report to the May 2007 VA examiner that he was 
exposed to noise from "cannons, mortars, rockets, machine guns, 
etc."].  It would appear wholly inconsistent for VA to at one 
point accept as true the Veteran's lay assertions that he 
experienced acoustic trauma from close proximity to mortar and 
rocket fire in service, and then to subsequently reject his 
assertion that these mortar and rocket attacks in fact occurred.  
As such, the Board finds that the Veteran's claimed in-service 
stressors are indeed established, and element (2) of 38 C.F.R. § 
3.304(f) is satisfied.  

Moving next to element (1), current diagnosis, as noted 
immediately above, the March 2005 VA psychologist specifically 
found that the Veteran's symptomatology "meet[s] the criteria 
for posttraumatic stress disorder . . . ."  See the March 14, 
2005 VA Psychology Consult, page 4.  Although there are multiple 
mental health treatment reports and examinations in the Veteran's 
claims file that do not include a diagnosis of PTSD, the Board 
finds the opinion of the March 2005 VA psychologist to be the 
most probative piece of evidence for identifying the Veteran's 
psychiatric disability, as he considered the Veteran's entire 
history, including the Veteran's relevant history of fear of 
hostile military activity which the Board has now accepted as 
verified.  The psychologist was able to interview the Veteran, 
and administered multiple mental health tests, to include a 
Personality Assessment Inventory, the PTSD Symptom Scale, and the 
Mississippi Scale.  The psychologist cited to specific aspects of 
the record to support his conclusions.  Additionally, subsequent 
VA treatment reports include "PTSD" on listings of current 
diagnoses.  See, e.g., the Veteran's September 15, 2009 VA 
Primary Care Clinic Note.  Resolving all doubt in favor of the 
Veteran, the Board finds that a current diagnosis of PTSD is 
sufficiently established in the record.  Element (1) of 38 C.F.R. 
§ 3.304(f) is also satisfied.

Finally, with respect to crucial element (3), nexus or 
relationship, the only medical evidence of record addressing the 
etiology of the Veteran's PTSD is the above-described opinion of 
the March 2005 VA psychologist, who pertinently related the 
Veteran's PTSD to his self-described traumas experienced during 
service in the Vietnam War.  See the March 14, 2005 VA Psychology 
Consult, pages 4 and 5.  There is no medical evidence of record 
contrary to the opinion of the March 2005 VA psychologist. 

In light of the Board's acceptance of the Veteran's reported 
stressors [as they relates to the fear he experienced during 
mortar and rocket attacks in the Vietnam War], the Veteran's 
current diagnosis of PTSD, and the March 2005 VA psychologist's 
conclusion that the Veteran's PTSD is related to Vietnam service, 
the Board finds that service connection for PTSD is warranted.  


Service connection for a bilateral hearing loss disability

As noted above, in Bernard v. Brown, 4 Vet. App. 384 (1993), the 
Court held that before the Board may address a matter that has 
not been addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a hearing, 
and whether the claimant has been prejudiced by any denials of 
those opportunities. 

In the present case, the RO has in fact considered the Veteran's 
hearing loss claim on a de novo basis.  See, e.g., the May 2007 
and April 2009 SSOCs.  The Veteran's presentation has not been 
limited to the matter of submission of new and material evidence.  
Thus, there is no prejudice in the Board's consideration of this 
claim on the merits.  In any event, as discussed above, the 
Veteran has been amply apprised of what is required to establish 
his claim of entitlement to service connection, and the Veteran 
has set forth his contentions as to why he believes that service 
connection should be granted for hearing loss on numerous 
occasions.  Further, all relevant records have been associated 
with the claims folder, and the Veteran was administered an 
adequate audiological examination in May 2007.  

Relevant law and regulations

The law and regulations generally pertaining to service-
connection claims and to the VA's standard of review have been 
set out above and will not be repeated.

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

Analysis

In essence, the Veteran contends that his current hearing loss 
disability resulted from in-service noise exposure from mortar 
and rocket fire during service in Vietnam. 

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

There is medical evidence that the Veteran currently has a 
bilateral hearing loss disability as defined by VA, which was 
diagnosed during the May 2007 VA audiometric evaluation.  See the 
May 2007 VA examiner's report, pages 2 and 3.  Hickson element 
(1) has therefore been satisfied.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of chronic 
hearing loss as defined by the VA in service, or within the one 
year presumptive period after service.  See 38 C.F.R.       § 
3.309(a).  The Board notes that there were shifts in the 
Veteran's hearing acuity between the Veteran's enlistment in 1967 
and his separation in 1969.  Notably, on his enlistment 
examination, pure tone thresholds [American Standards Associates 
(ASA) units as converted to International Standards Organization 
(ISO) units] in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
15
0
LEFT
10
15
15
10
0

At the time of his 1969 discharge examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
X
5
LEFT
15
20
30
X
5

Nevertheless, the Veteran's September 1969 separation examination 
included a normal evaluation of the ears.  A diagnosis of hearing 
loss was not rendered, and the Veteran made no complaints of 
hearing loss at the time of his exit examination.  See the 
Veteran's September 1969 separation examination report; see also 
the Veteran's September 1969 Report of Medical History [upon 
which the Veteran specifically checked "no" when asked if he 
experienced hearing loss in service].  Indeed, as will be 
discussed in greater detail below, the May 2007 VA examiner 
reviewed the Veteran's service treatment records, which included 
his separation examination, and came to the conclusion that the 
Veteran had normal hearing in service.  

The Board notes that on January 8, 1968 the Veteran complained of 
hearing loss secondary to firing weapons on the firing range.  
See the Veteran's January 8, 1968 Chronological Record of Medical 
Care.  Upon examination that day, hearing thresholds clearly 
demonstrated the presence of left ear hearing loss.  However, it 
was determined that the Veteran had earwax buildup in the left 
ear, and upon removal, repeated audiometric hearing tests showed 
that the Veteran's hearing returned to normal.  See the Veteran's 
January 9, 1968 Chronological Record of Medical Care [including 
audiometric examination showing immediate improvement in hearing 
acuity following removal of earwax].  As noted above, the Veteran 
separated from service with a normal evaluation of the ears, and 
documented hearing thresholds within normal limits.  Accordingly, 
no medical evidence of the incurrence of a sensorineural hearing 
loss disease in service exists.

With respect to in-service injury, the Veteran has asserted that 
he experienced acoustic trauma from exposure to mortar and rocket 
fire during his service as a field wireman during active duty 
service.  As noted above, the VA has already conceded that the 
Veteran experienced in-service noise exposure in the adjudication 
of a prior claim that is not currently in appellate status.  See 
the RO's May 2007 rating decision [awarding service connection 
for tinnitus].  Therefore, for the purposes of this decision, the 
Board will also assume that the Veteran experienced hazardous 
noise exposure during service.  This is sufficient to satisfy 
Hickson element (2), in-service incurrence of injury.

Moving finally to crucial Hickson element (3), nexus or 
relationship, the May 2007 VA examiner opined after reviewing the 
Veteran's claims folder and testing the Veteran's hearing that 
the Veteran's "current hearing loss is not a direct result of 
military noise exposure."  See May 2007 VA examiner's report, 
page 4.  By way of rationale, the examiner pointed out that the 
Veteran's separation examination showed "no evidence of a 
significant shift in hearing sensitivity while in the military." 
[Emphasis added by the Board].  Id.  The examiner explained that 
impulse sounds or continuous noise exposure can affect hearing 
ability by causing either temporary threshold shifts, which 
disappear in 16 to 48 hours after exposure to loud noise, or by 
causing immediate hearing loss due to damage to the structure of 
the inner ear.  The examiner noted that continuous exposure can 
additionally damage the hair cells inside the ear, also resulting 
in hearing loss.  Relying on his clinical experience and 
expertise as a licensed audiologist, the VA examiner concluded 
that since damage to the ears is done at the time of exposure, 
"a normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss."  
Because the Veteran's audiometric thresholds did not include a 
significant shift in hearing sensitivity during military service, 
the VA examiner concluded that the Veteran's current hearing loss 
disability was not caused by his in-service noise exposure.  See 
id.  

The Board notes that the VA examiner did not simply rely on the 
Veteran's normal audiometric test results upon separation from 
service in rendering his negative nexus opinion.  Rather, the VA 
examiner applied a reasoned clinical analysis of the immediate 
and long term effects of acoustic trauma to the objective data 
identified in the Veteran's record and drew his respective 
conclusions.  Crucially, the examiner acknowledged the above-
referenced shift in hearing thresholds demonstrated in service 
[to include the Veteran's "mild hearing loss at 2000 Hz" noted 
upon separation], and did not find the shift to be significant.  

The Board highlights a prior VA examination report, dated in 
December 1996 and completed by a different VA examiner, that 
documented sensorineural hearing loss for VA purposes in the left 
ear only.  The December 1996 VA examiner noted that the Veteran 
had a history of noise exposure from service in Vietnam, as well 
as from power tools.  The examiner indicated that the Veteran's 
"hearing loss is consistent with a history of noise exposure," 
but crucially did not specify what exposure actually caused the 
loss, nor did he support his conclusion with any clinical 
rationale.  As such the Board affords the opinion of the December 
1996 VA examiner little weight of probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].

The Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his service-connection 
claim, and against the reasoned conclusions of the May 2007 VA 
examiner; he has not done so.  See 38 U.S.C.A.     § 5107(a) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

The Board has fully considered the Veteran's lay statements.  
Notably, the Veteran has not asserted that he has experienced 
hearing loss continuously since his active duty service.  Indeed, 
at a personal hearing before the RO in November 2006, the Veteran 
could not remember when he first noticed problems with his 
hearing.      See the November 2006 RO hearing transcript, page 
9.  The Veteran's service treatment records specifically indicate 
that he had normal hearing for VA purposes upon separation from 
service, and the Veteran himself reported at that time that he 
was not experiencing, nor had he experienced hearing loss in 
service.  See the Veteran's September 1969 separation examination 
and Report of Medical History respectively.  Indeed, it does not 
appear that the Veteran was diagnosed with left ear hearing loss 
until December 1996, or with right ear hearing loss until May 
2007.  See the December 1996 and May 2007 VA examination reports 
respectively.  Continuity of hearing loss symptomatology since 
service is therefore not demonstrated.

As such, the only question involved in this case involves the 
etiology of a disability-namely, whether the Veteran's 
sensorineural hearing loss disability was caused or aggravated by 
the Veteran's active duty service.  Unlike as with tinnitus, 
which is wholly subjective in nature, this question requires 
opinions from persons with medical expertise, as the answer 
cannot be ascertained through lay observation alone absent a 
finding continuity of symptomatology.  Neither the Veteran nor 
his representative has been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to this question.  Accordingly, the lay opinions 
medically attributing the Veteran's hearing loss to his in-
service noise exposure do not constitute competent medical 
evidence and lack probative value.  See 38 C.F.R. § 3.159 (a)(1) 
(2010) [competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].

Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service-connection claim for a 
bilateral hearing loss disability fails on this basis alone.

Service connection for a memory loss disability

Relevant law and regulations

The law and regulations generally pertaining to direct service 
connection claims and to the VA's standard of review have been 
set out above and will not be repeated.

Service connection may also be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (2010); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) evidence of a current 
disability; (2) a service-connected disability; and (3) evidence 
of a nexus between the service-connected disease or injury and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Analysis

In essence, the Veteran contends that he has a memory loss 
disability that is either causally related to his active duty 
military service, or secondary to his currently-diagnosed 
dementia.  See the Veteran's January 22, 2009 Report of Phone 
Contact.  The Board will discuss each contention below.



A.	Direct service connection

As noted above, in order to establish service connection on a 
direct basis for the claimed disorder, there must be (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253. 

With respect to current diagnosis, the Veteran's post-service 
treatment reports clearly show that the Veteran currently has 
problems with memory loss.                  See, e.g., the 
Veteran's October 18, 2000 Psychological Report by Dr. J.C.M. 
[indicating that the Veteran has "much difficulty with Visual 
Immediate Memory and more difficulty with immediate than with 
delayed memory"].  Resolving all doubt in the Veteran's favor, 
the Board finds that the Veteran currently suffers from memory 
loss.  Element (1) of Hickson is therefore satisfied.  

Concerning in-service disease, the Veteran's service treatment 
records are negative as to any complaints of, or treatment for 
memory loss.  The Veteran's September 1969 separation examination 
pertinently indicated that the Veteran's  psychiatric clinical 
evaluation was "normal."  In addition, the Veteran himself 
specifically denied experiencing loss of memory or amnesia during 
his active duty service.    See the Veteran's September 1969 
Report of Medical Examination and Report of Medical History 
respectively.  Accordingly, in-service memory loss is not 
demonstrated.  

To the extent the Veteran now contends that the fear he 
experienced during his service in Vietnam caused or contributed 
to his current memory loss problems, the Board finds that in-
service injury is arguably demonstrated in the record.  Thus, 
Hickson element (2), in-service injury, is also satisfied.    

Concerning Hickson element (3), nexus or relationship, no medical 
evidence of record links the Veteran's current memory loss 
problems to his active duty military service.  Rather, the 
medical evidence specifically attributes the Veteran's memory 
problems to a nonservice-connected cognitive disorder, namely 
dementia.  See, e.g., the Veteran's April 21, 2005 VA MHC Clinic 
Note [indicating a diagnosis of dementia, multi infarct (deficits 
in memory, attention/concentration, frontal lobe function per 
psychology consult)]; see also a November 28, 2008 letter from 
Dr. W.L.L. [noting a diagnosis of dementia after a formal 
cognitive battery showed evidence of "deficits in multiple 
cognitive domains, including memory, executive function, and 
visual special skills"].  

Notably, in October 2000, Dr. J.C.M. conducted a psychological 
examination of the Veteran, specifically addressing the Veteran's 
poor memory test scores.  Dr. J.C.M. pertinently concluded that 
the Veteran's test scores were "consistent with those which are 
typically received by an individual who has cognitive impairment 
as a result of a head injury."  Dr. J.C.M. went on to note that 
"[i]n fact, they are typical of a head injury which is primarily 
located in the neck area.  This is consistent with [the 
Veteran's] reported neck and back injury five years ago and 
indicates that he probably does have cognitive deficits resulting 
from the back injury."  See the October 18, 2000 Psychological 
Report of Dr. J.C.M.  

There is no medical evidence of record contrary to the above 
described etiological opinions that links the Veteran's current 
memory deficiency to his active duty service.  The Veteran has 
been accorded ample opportunity to furnish medical and other 
evidence in support of his service-connection claim, and against 
the reasoned conclusions described above; he has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Board acknowledges the Veteran's recent assertion that he has 
experienced memory problems since service that have become 
"worse and worse."  See the March 2010 hearing transcript, page 
4.  Indeed, the Veteran is competent to attest to his own 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  However, competency is very different than 
credibility.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006), the Court held that the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  However, Buchanan also 
states that, as the finder of fact, the Board is permitted to 
determine whether lay evidence is credible "in and of itself, 
i.e., because of possible bias, conflicting statements, etc."  
The Board may also "weigh the absence of contemporaneous medical 
evidence against the lay evidence of record."   In light of the 
evidence of record as a whole, the Board finds that the Veteran's 
subjective assertions of a continuity of symptomatology related 
to memory loss, though competent, are not credible.  

First and foremost, there is contemporaneous evidence of record 
that specifically contradicts the Veteran's assertion that he has 
had continuous problems with memory loss during and since his 
active duty service.  As noted above, the Veteran specifically 
denied experiencing hearing loss or amnesia at any point prior to 
his separation from service on his September 1969 Report of 
Medical History.  The Veteran's received a "normal" psychiatric 
clinical evaluation upon separation from service, and at no point 
did the Veteran complain of any degree of memory loss, however 
slight, to any medical professional during service or for years 
thereafter. The Board places greater weight of probative value on 
the normal clinical findings denoted on the Veteran's 1969 
separation examination, and his own statements indicating that he 
never experienced memory loss during service, than it does on the 
Veteran's recent statements to VA in connection with his claim 
for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value than 
history as reported by the veteran];        see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].  

Additionally, the Veteran's absence of memory loss complaints 
[both in-service and for years after his separation] also weighs 
against the Veteran's assertions of continuity.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised];         see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].

Further, the Veteran specifically told a VA physician in July 
2001 that he has had memory problems only "in the last 3-4 
years, but they have disturbed him much for about [the] last 2 
years."  See the Veteran's July 5, 2001 VA MHC Intake 
Information Note; see also a June 21, 2001 VA MHC Clinic Note in 
which the Veteran similarly reported memory problems for the past 
3-4 years.

Finally, as was discussed above, the weight of the medical 
evidence of record is against a finding that the Veteran's 
current memory impairment is related to his military service.  
Rather, it appears that such is related to a nonservice-connected 
cognitive disorder, initiated by a post-service head injury in or 
around 1995.        See the October 2000 examination report of 
Dr. J.C.M.  

For the reasons identified above [i.e. the Veteran's negative 
contemporaneous service treatment records, the Veteran's own in-
service denial of memory problems during service and his 
subsequent description of recent onset, the absence of complaint 
or treatment for any memory problems for years following service, 
the medical opinions of record linking the Veteran's memory 
problems to cognitive disorder and a post-service head injury, 
and the Veteran's potential bias], the Board finds that the 
Veteran's lay testimony regarding etiology and onset lacks 
probative value when considered in relation to all of the 
evidence of record as a whole.  Continuity of symptomatology 
since service is therefore not demonstrated.

Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service-connection claim for a 
memory loss disability fails on a direct basis.

B.	Secondary service connection

To establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) a service-connected 
disability; and (3) evidence of a nexus between the service-
connected disease or injury and the current disability.            
See Wallin, 11 Vet. App. at 512.  The Veteran was notified of 
what the evidence must show to substantiate his secondary 
service-connection claim in a March 2009 VCAA letter.  His 
contentions were addressed by the AOJ in the April 2009 SSOC.  

As noted above, the Board has conceded that the Veteran currently 
suffers from memory loss.  Element (1) of Wallin is therefore 
satisfied.

Also noted above, the medical evidence of record clearly shows 
that the Veteran's memory impairment is due to a cognitive 
disorder, namely dementia.  As such, crucial Wallin element (2) 
is not met, as the Veteran's dementia is not a service-connected 
disability.  Accordingly, secondary service-connection for memory 
loss cannot be awarded as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

To the extent the Veteran's representative now contends that the 
Veteran's memory impairment is simply a symptom of his currently-
diagnosed PTSD [see the March 2010 hearing transcript, page 5 
(indicating that the memory loss and PTSD claim are the "same 
issue," and that PTSD is "part and parcel" with the memory 
loss)], the Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Cf. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Moreover, as described in detail above, the Board is 
awarding the Veteran service-connection for PTSD.  It is not the 
responsibility of the Board to assign a disability rating in the 
first instance; therefore, any memory loss medically attributable 
to the Veteran's PTSD shall be considered by the AOJ when a 
disability rating is assigned. 

Service connection for a dental condition

The Veteran contends that he has a current dental disability that 
is result of treatment he received during his active duty 
service.  As noted above, the Veteran's current claim is for 
compensation purposes only, and not for VA outpatient dental 
treatment. 



Relevant law and regulations

As was alluded to in the Introduction above, a distinction is 
made between service connection of dental disabilities for 
compensation purposes and for treatment purposes.

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712;           
38 C.F.R. §§ 3.381, 4.150.

Analysis

The Veteran asserts that he currently has missing teeth as a 
result of temporary fillings he received during his active duty 
military service.  A December 1996 VA dental examination revealed 
that the Veteran has missing teeth at numbers 1, 2, 3, 5, 14, 
15,16, 19, 20, 30, and 31.  See the December 1996 VA examiner's 
report, pages 1 and 2.  Crucially, the Veteran has denied in-
service trauma to the mouth, and bone loss and osteomyelitis are 
not shown.  

Under these circumstances, service connection for VA compensation 
purposes is not warranted as a matter of law.  As noted, missing 
teeth are not considered disabling for VA disability compensation 
purposes.  See 38 C.F.R. § 3.381(a);     see also 38 C.F.R. § 
4.150.

Accordingly, service connection for a dental condition for VA 
compensation purposes is not warranted.  The benefit sought on 
appeal is denied.




ORDER

The request to reopen the previously-denied claim of entitlement 
to service connection for a low back condition is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral hearing loss 
disability is reopened.  

Service connection for PTSD is granted.

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for memory problems is denied.   

Service connection for a dental condition is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


